

116 HR 7475 IH: Ensuring FEHBP Coverage During Pandemic Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7475IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Vela introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide that the period of a nationwide pandemic is a special enrollment period under the Federal Employees Health Benefits Program, and for other purposes.1.Short titleThis Act may be cited as the Ensuring FEHBP Coverage During Pandemic Act.2.FEHBP special enrollment period during public health emergency(a)In generalSection 8905 of title 5, United States Code, is amended by adding at the end the following:(j)(1)An unenrolled employee may, during the period that a nationwide pandemic is in effect (as determined by the Office of Personnel Management), enroll in a health benefits plan under this chapter.(2)An employee who is enrolled in such a plan may, during any period described in paragraph (1), change such enrollment..(b)ApplicationThe amendment made by subsection (a) shall apply to any contract entered into under section 8902 of title 5, United States Code, before, on, or after the date of enactment of this Act.